                                                                           Case 2:19-cv-00021-MMD-CWH Document 31 Filed 05/23/19 Page 1 of 15



                                                                      1   James E. Shapiro, Esq.
                                                                          Nevada Bar No. 7907
                                                                      2   Sheldon A. Herbert, Esq.
                                                                          Nevada Bar No. 5988
                                                                      3   SMITH & SHAPIRO, PLLC
                                                                          3333 E. Serene Ave., Suite 130
                                                                      4   Henderson, Nevada 89074
                                                                          (702) 318-5033
                                                                      5   Attorneys for SURE STEEL, INC.

                                                                      6                                UNITED STATES DISTRICT COURT

                                                                      7                                        DISTRICT OF NEVADA

                                                                      8   SURE STEEL, INC., a Utah corporation,
                                                                                                                              CASE NO.:     2:19-cv-00021-MMD-CWH
                                                                      9                        Plaintiff,
                                                                                vs.
                                                                     10
                                                                          JACOBS      FIELD      SERVICES         NORTH
                                   O:(702)318-5033 F:(702)318-5034
S M I T H & S H A P I R O , PLLC




                                                                     11   AMERICA, INC., a Texas corporation; DOES
                                    3333 E. Serene Ave., Suite 130




                                                                          1-10, and ROE Entities 1-10, inclusive,
                                        Henderson, NV 89074




                                                                     12
                                                                                               Defendants.
                                                                     13

                                                                     14         STIPULATED PROTECTIVE ORDER RE: CONFIDENTIAL INFORMATION

                                                                     15          COME NOW Plaintiff SURE STEEL, INC., a Utah corporation ("Sure Steel"), by and

                                                                     16   through its attorneys, SMITH & SHAPIRO, PLLC; and Defendant JACOBS FIELD SERVICES

                                                                     17   NORTH AMERICA, INC., a Texas corporation ("Jacobs"), by and through its attorneys,

                                                                     18   KOELLER NEBEKER CARLSON & HALUCK, LLP; (each of the foregoing shall be individually

                                                                     19   referred to as a “Party” and collectively as the “Parties”); and hereby stipulate and agree as

                                                                     20   follows:

                                                                     21          WHEREAS, the Parties desire to produce certain documents or other materials which may

                                                                     22   contain proprietary and/or confidential information;

                                                                     23          WHEREAS, the Parties could suffer great and irreparable harm should any other Party

                                                                     24   and/or the general public have access to, read or learn of the trade secrets, proprietary information,

                                                                     25   and/or confidential information produced in the present action, unless protective orders are entered

                                                                     26   strictly circumscribing the disclosure and use of such information;

                                                                     27   \\\

                                                                     28   \\\
                                                                                                                          1                       Stipulated Protective Order
                                                                                                                                         Case No. 2:19-cv-00021-MMD-CWH
                                                                           Case 2:19-cv-00021-MMD-CWH Document 31 Filed 05/23/19 Page 2 of 15



                                                                      1          WHEREAS, this Court has authority pursuant to Fed. R. Civ. P. 26(c) and Fed. R. Civ. P.
                                                                      2   45(c) to enter appropriate protective orders with respect to a disclosing Party’s confidential
                                                                      3   information:
                                                                      4          NOW THEREFORE, IT IS HEREBY STIPULATED by the Parties, by and through their
                                                                      5   respective attorneys of record, that the following terms shall apply with respect to confidential
                                                                      6   information produced in this action (the “Protective Order”):
                                                                      7          1.      Scope.    All documents or other materials (electronic or otherwise) and all
                                                                      8   information produced in the course of discovery, including initial disclosures, all responses to
                                                                      9   discovery requests, all deposition testimony, transcripts and exhibits, other materials which may be
                                                                     10   subject to restrictions on disclosure for good cause and information derived directly therefrom
                                   O:(702)318-5033 F:(702)318-5034
S M I T H & S H A P I R O , PLLC




                                                                     11   (hereinafter collectively “Information”) that a Party designates as “CONFIDENTIAL” or
                                    3333 E. Serene Ave., Suite 130
                                        Henderson, NV 89074




                                                                     12   “CONFIDENTIAL – ATTORNEYS EYES ONLY” pursuant to the terms hereof (collectively
                                                                     13   “Confidential Information”), shall be subject to this Protective Order concerning confidential
                                                                     14   information as set forth below. As there is a presumption in favor of open and public judicial
                                                                     15   proceedings, this Protective Order shall be strictly construed in favor of public disclosure and open
                                                                     16   proceedings wherever possible. The Protective Order is also subject to, and the Parties shall
                                                                     17   comply with, Local Rule LR IA 10-5 of the United States District Court for the District of Nevada
                                                                     18   governing sealing and redacting court records and the Federal Rules of Civil Procedure on matters
                                                                     19   of procedure and calculation of time periods.
                                                                     20          2.      Form and Timing of Designation. A Party that produces Information in this action
                                                                     21   and that has a good faith and reasonable basis for claiming that such Information should be
                                                                     22   protected from disclosure as confidential personal information, medical or psychiatric information,
                                                                     23   trade secrets, personnel records, financial information, or such other sensitive commercial
                                                                     24   information that is not publicly available may designate and label such Information as
                                                                     25   “CONFIDENTIAL” on the Confidential Information in a manner that will not interfere with the
                                                                     26   legibility of the document. Any Party that produces Information and has a reasonable basis for
                                                                     27   claiming that such Information would not be sufficiently protected as “CONFIDENTIAL” (by way
                                                                     28   of example only, trade secrets, or other sensitive commercial or financial information that would
                                                                                                                          2                        Stipulated Protective Order
                                                                                                                                          Case No. 2:19-cv-00021-MMD-CWH
                                                                           Case 2:19-cv-00021-MMD-CWH Document 31 Filed 05/23/19 Page 3 of 15



                                                                      1   provide a competitive advantage to the opposing party or any competitor) may designate such
                                                                      2   Information      as “CONFIDENTIAL – ATTORNEY’S EYES ONLY.”                                  The designation
                                                                      3   “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS EYES ONLY” does not mean that the
                                                                      4   Information has any status or protection by statute or otherwise except to the extent and for the
                                                                      5   purposes of this Protective Order. Public records and other information or documents that are
                                                                      6   publicly available may not be designated as “CONFIDENTIAL” or “CONFIDENTIAL –
                                                                      7   ATTORNEYS EYES ONLY”.
                                                                      8                    (a)     For documents, materials, or other written Information, a Party shall
                                                                      9          designate such Information as Confidential Information by conspicuously stamping or
                                                                     10          otherwise       labeling   each   page   or       item   containing   confidential   information   as
                                   O:(702)318-5033 F:(702)318-5034
S M I T H & S H A P I R O , PLLC




                                                                     11          “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS EYES ONLY” prior to the
                                    3333 E. Serene Ave., Suite 130
                                        Henderson, NV 89074




                                                                     12          production of the documents, materials or other written Information.
                                                                     13                    (b)     For interrogatories, designation shall be made by placing the legend
                                                                     14          “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS EYES ONLY” on any page(s)
                                                                     15          of any answer deemed to contain such confidential information, indicating the portion of
                                                                     16          such page that contains such Confidential Information. Alternatively, answers deemed to
                                                                     17          contain Confidential Information may be bound separately and marked with the appropriate
                                                                     18          legend.
                                                                     19                    (c)     For testimony, a Party shall designate such Information as Confidential
                                                                     20          Information on the record or within 30 days after receipt of the official transcript by
                                                                     21          providing all other Parties written notice of the specific pages and lines of the transcript
                                                                     22          which contain Confidential Information. Until the 30 day period has expired, the entire
                                                                     23          transcript shall be considered “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS
                                                                     24          EYES ONLY”.
                                                                     25                    (d)     A Party’s inadvertent or unintentional failure to designate Information as
                                                                     26          “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS EYES ONLY” shall not be
                                                                     27          deemed a waiver in whole or in part of that Party’s claim of confidentiality if the disclosing
                                                                     28          Party takes prompt action after discovering such omission to notify all Parties in writing that
                                                                                                                               3                        Stipulated Protective Order
                                                                                                                                               Case No. 2:19-cv-00021-MMD-CWH
                                                                           Case 2:19-cv-00021-MMD-CWH Document 31 Filed 05/23/19 Page 4 of 15



                                                                      1          such Information constitutes Confidential Information. However, the Party who received
                                                                      2          that Information without knowledge of its confidential nature may not be held in violation of
                                                                      3          this Protective Order for using or disclosing that Information before notification of the
                                                                      4          inadvertent or unintentional failure to designate that Information as “CONFIDENTIAL” or
                                                                      5          “CONFIDENTIAL – ATTORNEYS EYES ONLY”.
                                                                      6                  (e)     In the event a disclosing Party elects to produce documents for inspection
                                                                      7          and the receiving Party desires to inspect them before designating them for copying, the
                                                                      8          disclosing Party need not mark the documents in advance of any such inspection. For
                                                                      9          purposes of the inspection, and any subsequent inspection of the original documents, all
                                                                     10          documents produced for inspection shall be deemed to be designated as Confidential
                                   O:(702)318-5033 F:(702)318-5034
S M I T H & S H A P I R O , PLLC




                                                                     11          Information. Thereafter, upon selection of specified documents for copying by the receiving
                                    3333 E. Serene Ave., Suite 130
                                        Henderson, NV 89074




                                                                     12          Party, the disclosing Party may make the appropriate confidentiality designation at the time
                                                                     13          the copies are produced to the receiving Party.
                                                                     14                  (f)     In the event that non-parties produce documents or information in connection
                                                                     15          with this action, and to the extent those documents or information contain information of a
                                                                     16          Party which may be deemed Confidential Information under this Protective Order, then that
                                                                     17          Party may designate such documents or information containing the confidential information
                                                                     18          of the Party as “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS EYES ONLY”
                                                                     19          within 30 days of receipt of said documents and/or information by providing written notice
                                                                     20          to the other Parties.
                                                                     21                  (g)     Confidential Information shall be used solely for purposes of prosecuting or
                                                                     22          defending the claims, counterclaims, third-party claims and defenses assert in this action and
                                                                     23          for no other purpose.
                                                                     24          3.      Protection of Confidential Material.       Except as is otherwise agreed by the
                                                                     25   disclosing Party, the Parties shall not disclose information marked as “CONFIDENTIAL” to
                                                                     26   anyone other than a “Qualified Person.” As used in this Protective Order, the term “Qualified
                                                                     27   Person” refers to:
                                                                     28   \\\
                                                                                                                         4                       Stipulated Protective Order
                                                                                                                                        Case No. 2:19-cv-00021-MMD-CWH
                                                                          Case 2:19-cv-00021-MMD-CWH Document 31 Filed 05/23/19 Page 5 of 15



                                                                      1              (a)     Each Party’s in-house counsel, if any (“In-house Counsel”). Each Party’s
                                                                      2       outside counsel and their outside counsel’s employees and staff (“Outside Counsel”) (In-
                                                                      3       house Counsel and Outside Counsel shall be collectively referred to as “Counsel”).
                                                                      4              (b)     Third-party copy services whose sole function and involvement is to obtain
                                                                      5       documents, reproduce those documents for the Parties, and return the original and all copies
                                                                      6       to the respective parties; provided that the Copy Services do not retain any electronic or
                                                                      7       hard copies of any of the documents (“Copy Services”).
                                                                      8              (c)     Third-party services who are appointed, by order of the Court or by
                                                                      9       agreement of the Parties, to act as a depository for documents, materials and other discovery
                                                                     10       items; provided that the Depositories are not allowed to release any of the documents,
                                   O:(702)318-5033 F:(702)318-5034
S M I T H & S H A P I R O , PLLC




                                                                     11       materials and other discovery items to non-parties and further provided that the Depositories
                                    3333 E. Serene Ave., Suite 130
                                        Henderson, NV 89074




                                                                     12       will return all documents, materials and other discovery items to the depositing Parties at the
                                                                     13       conclusion of the lawsuit (“Depositories”).
                                                                     14              (d)     Consultants and/or experts retained for the purpose of assisting the Counsel
                                                                     15       in this litigation, provided said individuals execute the undertaking attached hereto as
                                                                     16       Exhibit “A” (“Consultants” and “Experts”).
                                                                     17              (e)     Party representatives who are: (i) actively engaged in assisting Counsel with
                                                                     18       the prosecution or defense of this action; or (ii) who are being advised by the Counsel
                                                                     19       regarding these actions and the particular disclosure is reasonably necessary with regard to
                                                                     20       the legal advice being rendered; provided, however, that said Party representatives execute
                                                                     21       the undertaking attached hereto as Exhibit “A” (“Party Representatives”).
                                                                     22              (f)     Any person whose deposition is taken in this action and their attorney
                                                                     23       provided, however, that Confidential Information may only be shown to said deponent and
                                                                     24       their attorney to the extent Confidential Information is used as a deposition exhibit; and
                                                                     25       provided further that no Deponent shall be allowed to obtain a copy of Confidential
                                                                     26       Information at the conclusion of their deposition without the express written consent of the
                                                                     27       designating Party; and provided further that the portion of the deposition transcript which
                                                                     28       discusses the Confidential Information as well as all Confidential Information attached as
                                                                                                                       5                       Stipulated Protective Order
                                                                                                                                      Case No. 2:19-cv-00021-MMD-CWH
                                                                           Case 2:19-cv-00021-MMD-CWH Document 31 Filed 05/23/19 Page 6 of 15



                                                                      1          exhibits      shall   be   designated   “CONFIDENTIAL”         and/or   “CONFIDENTIAL          –
                                                                      2          ATTORNEYS EYES ONLY” as the case may be, and shall be subject to the terms of this
                                                                      3          Protective Order (“Deponents”).
                                                                      4                  (g)       Any other person or entity as to whom Counsel for the disclosing Party agree
                                                                      5          in writing or whom the Court directs shall have access to such Confidential Information
                                                                      6          (“Stipulated Non-Parties”); and
                                                                      7                  (h)       the Court and Court personnel, including without limitation, court reporters,
                                                                      8          stenographic reporters, court appointed Special Masters, and jurors, or alternates (“Court
                                                                      9          Personnel”).
                                                                     10          Except as is otherwise agreed by the disclosing Party, the Parties shall not disclose
                                   O:(702)318-5033 F:(702)318-5034
S M I T H & S H A P I R O , PLLC




                                                                     11   information marked as “CONFIDENTIAL - ATTORNEY’S EYES ONLY” to anyone other than
                                    3333 E. Serene Ave., Suite 130
                                        Henderson, NV 89074




                                                                     12   the following subset of “Qualified Persons”: Outside Counsel, Copy Services, Depositories,
                                                                     13   Consultants, Experts, Deponents, Stipulated Non-Parties and Court Personnel; provided that, with
                                                                     14   respect to Consultants and Experts, said Consultants and Experts execute the undertaking attached
                                                                     15   hereto as Exhibit “A”.
                                                                     16          Prior to disclosing any Confidential Information marked as “CONFIDENTIAL -
                                                                     17   ATTORNEY’S EYES ONLY” to Experts or Consultants pursuant to this paragraph, Counsel for
                                                                     18   the Party desiring to utilize the Expert or Consultant shall determine that (i) disclosure to the Expert
                                                                     19   or Consultant of the Confidential Information is, in that Counsel’s good faith judgment, necessary
                                                                     20   to his or her client’s prosecution or defense of the case, (ii) the Expert or Consultant is not, and is
                                                                     21   not believed to have intention to become affiliated with or employed by any Party or competitor or
                                                                     22   any Party in this case and (iii) counsel has formed a good faith and informed belief that the
                                                                     23   individual has not previously violated any confidentiality agreement or order and is not likely to
                                                                     24   violate the terms of this Protective Order. Nothing in this Protective Order shall restrict the use or
                                                                     25   disclosure of Confidential Information by the Party who disclosed it.
                                                                     26          4.      Control of Documents. Counsel for the Parties shall take reasonable and
                                                                     27   appropriate measures to prevent unauthorized disclosure of Confidential Information pursuant to
                                                                     28   the terms of this Protective Order.
                                                                                                                            6                      Stipulated Protective Order
                                                                                                                                          Case No. 2:19-cv-00021-MMD-CWH
                                                                           Case 2:19-cv-00021-MMD-CWH Document 31 Filed 05/23/19 Page 7 of 15



                                                                      1                  (a)    Acknowledgment. Counsel shall maintain the forms signed by persons
                                                                      2   acknowledging their obligations under this Protective Order for a period of 1 year after dismissal of
                                                                      3   the action, the entry of final judgment and/or the conclusion of any appeals arising therefrom and
                                                                      4   shall provide a copy of all such signed acknowledgments to all other Parties at the close of expert
                                                                      5   discovery.
                                                                      6                  (b)    Copies. Prior to production to another Party, all copies, electronic images,
                                                                      7   duplicates, extracts, summaries or descriptions (hereinafter referred to collectively as “copies”) of
                                                                      8   documents designated as “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS EYES
                                                                      9   ONLY” under this Protective Order, or any individual portion of such a document, shall be affixed
                                                                     10   with the designation “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS EYES ONLY” if
                                   O:(702)318-5033 F:(702)318-5034
S M I T H & S H A P I R O , PLLC




                                                                     11   the word does not already appear on the copy. All such copies shall thereafter be entitled to the
                                    3333 E. Serene Ave., Suite 130
                                        Henderson, NV 89074




                                                                     12   protection of this Protective Order. The term “copies” shall not include indices, electronic databases
                                                                     13   or lists of documents provided these indices, electronic databases or lists do not contain substantial
                                                                     14   portions or images of the text of confidential documents or otherwise disclose the substance of the
                                                                     15   confidential information contained in those documents.
                                                                     16                  (c)    Inadvertent Production. Inadvertent production of any document or
                                                                     17   information without a designation of “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS
                                                                     18   EYES ONLY” shall not be deemed a waiver or an impairment of any claim of confidentiality,
                                                                     19   provided that the disclosing Party promptly notifies the other Parties of the inadvertent production
                                                                     20   after the disclosing Party becomes aware of the production.
                                                                     21                  (d)    Disclosures to Third-Parties. Notwithstanding anything to the contrary
                                                                     22   herein, this Protective Order shall not prohibit any disclosure of Confidential Information if
                                                                     23   required by law to other persons, provided that the Parties comply with the terms of this Protective
                                                                     24   Order.   Confidential Information may also be disclosed upon the written agreement of the
                                                                     25   disclosing Party or upon order of a court of competent jurisdiction after notice to all other Parties.
                                                                     26   In the event that a Party or non-party who has signed the undertaking attached as Exhibit “A”
                                                                     27   receives a discovery request, subpoena, order or other form of compulsory process from a non-party
                                                                     28   (“Discovery Demand”) requiring that it (the “Subpoenaed Party”) produce information,
                                                                                                                          7                       Stipulated Protective Order
                                                                                                                                         Case No. 2:19-cv-00021-MMD-CWH
                                                                           Case 2:19-cv-00021-MMD-CWH Document 31 Filed 05/23/19 Page 8 of 15



                                                                      1   documents, things or other materials that have been designated as Confidential Information, the
                                                                      2   Subpoenaed Party shall (a) within three (3) business days notify the disclosing Party of the
                                                                      3   Discovery Demand by serving the disclosing Party’s Counsel with a copy of the Discovery
                                                                      4   Demand, and (b) not produce the information sought by the Discovery Demand until the disclosing
                                                                      5   Party has had five (5) days from the date of receipt of the copy of said Discovery Demand from the
                                                                      6   Subpoenaed Party to object or take other appropriate steps to protect the Information. If the
                                                                      7   disclosing Party elects to resist production of the materials, it shall promptly so notify the
                                                                      8   Subpoenaed Party and the latter shall cooperate in affording the disclosing Party the opportunity to
                                                                      9   oppose or limit production of the materials; provided that the disclosing Party shall bear all
                                                                     10   expenses, including attorney fees, incurred by the Subpoenaed Party in connection therewith.
                                   O:(702)318-5033 F:(702)318-5034
S M I T H & S H A P I R O , PLLC




                                                                     11           5.      Filing of “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS EYES
                                    3333 E. Serene Ave., Suite 130
                                        Henderson, NV 89074




                                                                     12   ONLY” Documents Under Seal. The Court highly discourages the filing of any pleadings or
                                                                     13   documents under seal. To the extent that a brief, memorandum or pleading references any document
                                                                     14   marked as “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS EYES ONLY” then the
                                                                     15   brief, memorandum or pleading shall refer the Court to the particular exhibit filed under seal
                                                                     16   without disclosing the contents of any confidential information
                                                                     17                   (a)     Before any document marked as “CONFIDENTIAL” or “CONFIDENTIAL
                                                                     18   – ATTORNEYS EYES ONLY” is filed under seal with the Clerk, the filing Party shall first consult
                                                                     19   with    the   Party   that   originally   designated   the   document   as   “CONFIDENTIAL”       or
                                                                     20   “CONFIDENTIAL – ATTORNEYS EYES ONLY” to determine whether, with the consent of that
                                                                     21   Party, the document or a redacted version of the document may be filed with the Court not under
                                                                     22   seal.
                                                                     23                   (b)     Where agreement is not possible or adequate, before Confidential
                                                                     24   Information is filed with the Clerk, it shall be placed in a sealed envelope marked
                                                                     25   “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER DOCUMENTS”, displaying the case
                                                                     26   name, docket number, a designation of what the document is, the name of the Party in whose behalf
                                                                     27   it is submitted, and name of the attorney who has filed the documents on the front of the envelope.
                                                                     28
                                                                                                                            8                      Stipulated Protective Order
                                                                                                                                          Case No. 2:19-cv-00021-MMD-CWH
                                                                           Case 2:19-cv-00021-MMD-CWH Document 31 Filed 05/23/19 Page 9 of 15



                                                                      1   A copy of any document filed under seal shall also be delivered to the judicial officer’s chambers
                                                                      2   and to counsel for all other Parties.
                                                                      3                    (c)     To the extent that it is necessary for a Party to discuss the contents of any
                                                                      4   Confidential Information in a written pleading, then such portion of the pleading may be filed under
                                                                      5   seal with leave of Court. In such circumstances, counsel shall prepare two versions of the pleadings,
                                                                      6   a public and a confidential version. The public version shall contain a redaction of references to
                                                                      7   CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER documents. The confidential version
                                                                      8   shall be a full and complete version of the pleading and shall be filed with the Clerk under seal as
                                                                      9   above. A copy of the unredacted pleading also shall be delivered to the judicial officer’s chambers
                                                                     10   and to counsel for all other Parties.
                                   O:(702)318-5033 F:(702)318-5034
S M I T H & S H A P I R O , PLLC




                                                                     11                    (d)     If the Court or a particular judicial officer has developed an alternative
                                    3333 E. Serene Ave., Suite 130
                                        Henderson, NV 89074




                                                                     12   method for the electronic filing of documents under seal, then the Parties shall follow this
                                                                     13   alternative method.
                                                                     14            6.      Challenges by a Party to Designation as Confidential. Each Party (the
                                                                     15   “Challenging Party”) shall have the right to challenge any “CONFIDENTIAL” or
                                                                     16   “CONFIDENTIAL – ATTORNEYS EYES ONLY” designation (a “Challenge”).
                                                                     17                    (a)     Each Challenge shall be in writing, shall identify the specific Information
                                                                     18         which is being challenged (the “Challenged Information”) and shall contain a description of
                                                                     19         basis for each challenge.
                                                                     20                    (b)     The      Party   designating    Information     as   “CONFIDENTIAL”            or
                                                                     21         “CONFIDENTIAL – ATTORNEYS EYES ONLY” has the burden of showing that the
                                                                     22         Challenged Information deserves the protections afforded with the designation. As such, upon
                                                                     23         receipt of a Challenge, the designating Party shall have fourteen (14) days from receipt of the
                                                                     24         Challenge to either resolve the issue with the Challenging Party or to file a motion with the
                                                                     25         Court seeking a determination that the designation of the Challenged Information is justified.
                                                                     26                    (c)     So long as the designating Party files a motion with the Court, the
                                                                     27         Challenged Information shall retain all original designations until further order of the Court.
                                                                     28   \\\
                                                                                                                             9                       Stipulated Protective Order
                                                                                                                                            Case No. 2:19-cv-00021-MMD-CWH
                                                                          Case 2:19-cv-00021-MMD-CWH Document 31 Filed 05/23/19 Page 10 of 15



                                                                      1                    (d)     Nothing in this Protective Order shall be deemed to preclude any Party from
                                                                      2         obtaining, on an appropriate showing, additional protection with respect to the confidentiality of
                                                                      3         any Information produced in discovery in this action, or other modification of this Protective
                                                                      4         Order.
                                                                      5                    (e)     The entry of this Protective Order shall neither constitute nor be used as a
                                                                      6         basis for a finding that any Party has waived any objections that it may have to the use,
                                                                      7         relevance, or admissibility of any Information.
                                                                      8                    (f)     Before filing any Challenges or motions with the Court, each Party shall have
                                                                      9         an obligation to meet and confer in a good faith effort to resolve the objection by agreement. If
                                                                     10         agreement is reached confirming or waiving Confidential Information designation as to
                                   O:(702)318-5033 F:(702)318-5034
S M I T H & S H A P I R O , PLLC




                                                                     11         Information subject to the objection, the designating Party shall serve on all Parties a notice
                                    3333 E. Serene Ave., Suite 130
                                        Henderson, NV 89074




                                                                     12         specifying the Information and the nature of the agreement.
                                                                     13            7.      Action by the Court. Applications to the Court for an order relating to any
                                                                     14   documents designated “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS EYES ONLY”
                                                                     15   shall be by motion and any other procedures set forth in the presiding judge’s standing orders or
                                                                     16   other relevant orders. Nothing in this Protective Order or any action or agreement of a Party under
                                                                     17   this Protective Order limits the Court’s power to make any orders that may be appropriate with
                                                                     18   respect to the use and disclosure of any documents produced or use in discovery or at trial.
                                                                     19            8.      Use of Confidential Documents or Information at Trial. All trials are open to the
                                                                     20   public. Absent order of the Court, there will be no restrictions on the use of any document that may
                                                                     21   be introduced by any Party during the trial. If a Party intends to present at trial Confidential
                                                                     22   Information or information derived therefrom, such Party shall provide advance notice to the other
                                                                     23   Party at least twenty (20) days before the commencement of trial by identifying the documents or
                                                                     24   information at issue as specifically as possible (i.e., by Bates number, page range, deposition
                                                                     25   transcript lines, etc.) without divulging the actual Confidential Information. The Court may
                                                                     26   thereafter make such orders as are necessary to govern the use of such documents or information at
                                                                     27   trial.
                                                                     28   \\\
                                                                                                                            10                      Stipulated Protective Order
                                                                                                                                           Case No. 2:19-cv-00021-MMD-CWH
                                                                          Case 2:19-cv-00021-MMD-CWH Document 31 Filed 05/23/19 Page 11 of 15



                                                                      1          9.      Obligations on Conclusion of Litigation.
                                                                      2                  (a)        Order Remains in Effect. Unless otherwise agreed or ordered, this Order
                                                                      3   shall remain in force after dismissal or entry of final judgment not subject to further appeal.
                                                                      4                  (b)        Return of Confidential Information. Within thirty days after dismissal or
                                                                      5   entry of final judgment not subject to further appeal, all Confidential Information, including copies
                                                                      6   as defined in Section 4(b), shall be returned to the producing Party unless: (1) the document has
                                                                      7   been offered into evidence or filed without restriction as to disclosure; (2) the Parties agree to
                                                                      8   destruction in lieu of return; or (3) as to documents bearing the notations, summations, or other
                                                                      9   mental impressions of the receiving Party, that Party elects to destroy the documents and certifies to
                                                                     10   the producing Party that it has done so. Notwithstanding the above requirements to return or
                                   O:(702)318-5033 F:(702)318-5034
S M I T H & S H A P I R O , PLLC




                                                                     11   destroy documents, counsel may retain attorney work product, including an index which refers or
                                    3333 E. Serene Ave., Suite 130
                                        Henderson, NV 89074




                                                                     12   relates to Confidential Information, so long as that work product does not duplicate verbatim
                                                                     13   substantial portions of the text or images of the Confidential Information. This work product shall
                                                                     14   continue to be Confidential Information under this Protective Order.
                                                                     15                  (c)        Return of Documents Filed under Seal. After dismissal or entry of final
                                                                     16   judgment not subject to further appeal, the Clerk may elect to return to counsel for the Parties or,
                                                                     17   after notice, destroy documents filed or offered at trial under seal or otherwise restricted by the
                                                                     18   Court as to disclosure.
                                                                     19          10.     Protective Order Subject to Modification. This Protective Order shall be subject
                                                                     20   to modification by the Court on its own motion or on motion of a Party or any other person with
                                                                     21   standing concerning the subject matter.
                                                                     22          11.     No Prior Judicial Determination. This Protective Order is entered based on the
                                                                     23   representations and agreements of the Parties and for the purpose of facilitating discovery. Nothing
                                                                     24   herein shall be construed or presented as a judicial determination that any documents or information
                                                                     25   designated as “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS EYES ONLY” by
                                                                     26   counsel or the Parties is subject to protection under the Nevada Rules of Civil Procedure or
                                                                     27   otherwise until such time as the Court may rule on a specific document or issue.
                                                                     28   \\\
                                                                                                                           11                       Stipulated Protective Order
                                                                                                                                           Case No. 2:19-cv-00021-MMD-CWH
                                                                          Case 2:19-cv-00021-MMD-CWH Document 31 Filed 05/23/19 Page 12 of 15



                                                                      1          12.     Persons Bound. This Protective Order shall take effect when entered and shall be
                                                                      2   binding upon all counsel and their law firms, the current Parties and all parties joined hereafter, and
                                                                      3   persons made subject to this Protective Order by its terms.
                                                                      4                  IT IS SO STIPULATED.
                                                                      5          DATED this 23rd day of May, 2019.
                                                                      6     SMITH & SHAPIRO, PLLC                               KOELLER NEBEKER                CARLSON        &
                                                                      7                                                         HALUCK, LLP

                                                                      8

                                                                      9                                                          /s/ Kirk H. Hays
                                                                            /s/ James E. Shapiro
                                                                     10     James E. Shapiro, Esq.                              Kirk H. Hays, Esq.
                                                                            Nevada Bar No. 7907                                 Admitted Pro Hac Vice
                                   O:(702)318-5033 F:(702)318-5034




                                                                            Sheldon A. Herbert, Esq.                            One East Washington Street, Suite 400
S M I T H & S H A P I R O , PLLC




                                                                     11
                                    3333 E. Serene Ave., Suite 130




                                                                            Nevada Bar No. 5988                                 Phoenix, AZ 85004
                                                                            3333 E. Serene Ave., Suite 130
                                        Henderson, NV 89074




                                                                     12                                                         Attorneys for Defendant,
                                                                            Henderson, NV 89074                                 JACOBS FIELD SERVICES
                                                                     13     Attorneys for Plaintiff,                            NORTH AMERICA, INC.
                                                                            SURE STEEL, INC.
                                                                     14

                                                                     15

                                                                     16
                                                                                                                               IT IS SO ORDERED:
                                                                     17
                                                                                                                                    May 24, 2019
                                                                     18

                                                                     19                                                        __________________________________
                                                                                                                               UNITED STATES DISTRICT JUDGE
                                                                     20

                                                                     21
                                                                                                                               DATED: ________________
                                                                     22

                                                                     23

                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28
                                                                                                                          12                       Stipulated Protective Order
                                                                                                                                          Case No. 2:19-cv-00021-MMD-CWH
                                                                          Case 2:19-cv-00021-MMD-CWH Document 31 Filed 05/23/19 Page 13 of 15



                                                                      1                                       Exhibit “A”
                                                                                                                  to
                                                                      2               STIPULATED PROTECTIVE ORDER RE: CONFIDENTIAL INFORMATION
                                                                      3

                                                                      4                                  UNITED STATES DISTRICT COURT
                                                                      5                                           DISTRICT OF NEVADA
                                                                      6    SURE STEEL, INC., a Utah corporation,
                                                                                                                              CASE NO.:     2:19-cv-00021-MMD-CWH
                                                                      7                            Plaintiff,
                                                                                 vs.
                                                                      8
                                                                           JACOBS      FIELD      SERVICES         NORTH
                                                                      9    AMERICA, INC., a Texas corporation; DOES
                                                                           1-10, and ROE Entities 1-10, inclusive,
                                                                     10
                                                                                                   Defendants.
                                   O:(702)318-5033 F:(702)318-5034
S M I T H & S H A P I R O , PLLC




                                                                     11
                                    3333 E. Serene Ave., Suite 130
                                        Henderson, NV 89074




                                                                     12                                           ACKNOWLEDGMENT

                                                                     13                                                  AND

                                                                     14                                         AGREEMENT TO BE BOUND

                                                                     15           I                                     , declare under penalty of perjury under the laws of

                                                                     16    Nevada:

                                                                     17           1.      My address is: __________________________________________________

                                                                     18           2.      My present employer (name and address) is: __________________________

                                                                     19           ____________________________________________________________________

                                                                     20           3.      My present occupation and job description is: _________________________

                                                                     21           ____________________________________________________________________

                                                                     22           4.      I hereby certify and agree that I have been shown by counsel, read, and

                                                                     23    understand the terms of the STIPULATED PROTECTIVE ORDER RE: CONFIDENTIAL

                                                                     24    INFORMATION (the “PROTECTIVE ORDER”) entered in the above captioned case.

                                                                     25           5.      I agree to be bound by the terms and conditions of the PROTECTIVE ORDER

                                                                     26    and this undertaking.

                                                                     27    \\\

                                                                     28    \\\

                                                                                                                          1
                                                                          Case 2:19-cv-00021-MMD-CWH Document 31 Filed 05/23/19 Page 14 of 15



                                                                      1           6.      I agree that I will not disclose any Information (as that term is defined in the
                                                                      2    PROTECTIVE ORDER) received by me to any other person or entity, except as expressly
                                                                      3    permitted by the PROTECTIVE ORDER.
                                                                      4           7.      I consent to the jurisdiction of the United States District Court, District of
                                                                      5    Nevada, for purposes of enforcing the PROTECTIVE ORDER and this undertaking.
                                                                      6           8.      I shall hold in confidence, and shall not disclose to anyone other than those
                                                                      7    persons specifically authorized by the PROTECTIVE ORDER, and shall not copy or use, any
                                                                      8    Confidential Information provided me except for purposes directly related to this litigation.
                                                                      9           9.      I agree and confirm that I shall not use or disclose any Confidential Information
                                                                     10    received by me in this action for the benefit of myself or any other person or entity, subject to
                                   O:(702)318-5033 F:(702)318-5034
S M I T H & S H A P I R O , PLLC




                                                                     11    the condition that in any proceeding or action brought against me in which it is alleged that I
                                    3333 E. Serene Ave., Suite 130
                                        Henderson, NV 89074




                                                                     12    have violated the terms of this agreement or the PROTECTIVE ORDER in this action, the
                                                                     13    moving party shall have the burden of proving the elements of liability for any claim arising
                                                                     14    from or related to the alleged violation of the terms of this agreement or the PROTECTIVE
                                                                     15    ORDER in this action.
                                                                     16           10.     I further understand and agree that in a proceeding or action brought against me
                                                                     17    for willful violation of this undertaking and the PROTECTIVE ORDER, that in addition to any
                                                                     18    injunctive relief or damages that may be awarded against me in a civil action, the Court may
                                                                     19    impose an appropriate sanction upon me for willful violation of this undertaking and the
                                                                     20    protective order(s) entered in this action.
                                                                     21           11.     I understand that I am to retain all copies of any of the materials I receive which
                                                                     22    have been designated as Confidential Information (marked “CONFIDENTIAL” or
                                                                     23    “CONFIDENTIAL – ATTORNEYS EYES ONLY”) in a safe and secure location and in a
                                                                     24    manner consistent with the PROTECTIVE ORDER. All copies of Confidential Information I
                                                                     25    receive shall remain in my custody until I have completed my duties in this case.
                                                                     26    \\\
                                                                     27    \\\
                                                                     28    \\\

                                                                                                                           2
                                                                          Case 2:19-cv-00021-MMD-CWH Document 31 Filed 05/23/19 Page 15 of 15



                                                                      1           12.     All original documents and copies of confidential materials I receive are to be
                                                                      2    returned to counsel in the action within thirty (30) days of termination of the action (including
                                                                      3    any appeals), and I shall affirmatively destroy any notes and summaries made of Confidential
                                                                      4    Information I received.
                                                                      5           13.     I acknowledge and agree that returning all Confidential Information and
                                                                      6    destroying all notes or summaries relating thereto at the conclusion of the action shall not relieve
                                                                      7    me from any of the continuing obligations imposed upon me by the PROTECTIVE ORDER or
                                                                      8    this undertaking.
                                                                      9           DATED this            day of                   , 20   .
                                                                     10
                                                                                                                      _______________________________
                                   O:(702)318-5033 F:(702)318-5034
S M I T H & S H A P I R O , PLLC




                                                                     11
                                    3333 E. Serene Ave., Suite 130




                                                                                                                      ________________________________
                                        Henderson, NV 89074




                                                                     12                                               Print Name
                                                                     13

                                                                     14    SUBSCRIBED and SWORN to before me
                                                                     15    This ___ day of ___________________, 20___.
                                                                     16

                                                                     17    ______________________________________
                                                                                 Notary Public
                                                                     18

                                                                     19

                                                                     20

                                                                     21

                                                                     22

                                                                     23

                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28

                                                                                                                            3
